                                                                      ~ 9c          {1558
STATE OF NORTH CAROLINA                          IN THE GENERAL COU T OFb JUSTICE
                                                     SUPERIOR COUdT DIVISION
COUNTY OF NEW HANOVER                                       FILE NO.; r

RAJ HOSPITALITY, LLC, a)                                             c `„_ :
                                                                   , : ,•

Delaware limited liability company, )                   COMPLAIN~' FC~-R-DAMAGES
registered and authorized to do
business in North Carolina as )                                    Soundirig.inT,;.,
                                                                ~1
                                                                                   )' 0,; ,rz
"Wilmington ComfortSuites, LLC" and )
"ComfortSuites,"                    )                          (1) Breach:of Contract oflnsurance;
                                    )                          (2) Bad Faith;
                    Plaintiff,      )                          (3) Unfair Trade Practices

               vs.
                                          )                    and seeking Declaratory Relief,
PALOMAR INSURANCE                         )                    pursuant to Rule 57 of the North
HOLDINGS, INC., a Delaware                )                    Carolina Rules of Civil Procedure,
corporation; and PALOMAR                  )                    et seq.
SPECIALTY INSURANCE                       )
COMPANY, an Oregon corporation            )
and insurance company and wholly          )                    (Jury Trial Demanded)
owned operating subsidiary of             )
PALOMAR INSURANCE                         )
HOLDINGS, INC,                            )                           A TRUE GOPY
                                          )                       CLFRK OF SUPERiOR COURT
                                                                    IVCIN NANOVEP, COUNTY
                       Defendants.        )                         EY: 1~1.t,,̀ier;1-181 Sigmon
                                          )                          nAniih~`•Inr&~ejaH


       NOW COMES the Plaintiff, by and tlu•ough its undersigned counsel of record, and —

complaining of the Defendants — says and alleges as follows:

                              PARTIES AND JURISDICTION:

   1. That the Plaintiff, Raj Hospitality, LLC (hereinafter, sometimes referred to as simply "the

       INSURED/PLAINTIFF" and/or "Comfort Suites"), is a limited liability company organized

       and existing under the laws of the State of Delaware, with its principal office in

       Wilmington, North Carolina, registered with the North Carolina Secretary of State as a

       foreign limited liability company and otherwise authorized to do business in Noi-th

       Carolina as "Wilmington Comfort Suites, LLC" and "Comfort Suites."

   2. The Defendant, Palomar Specialty InsuJ°ance Company, is an insurance company and

       corporation organized and existing under the laws of the State of Oregon, with its principal


         Case 7:20-cv-00002-FL Document 1-3 Filed 01/08/20 Page 1 of 14
   office in La Jolla, California, and is — and was, at all times relevant herein — licensed and

   admitted to solicit, sell and issue policies of property and other insurance and to otherwise

   transact business as a fire and casualty insurance company in some twenty-five (25) states

   of the United States of America, to specifically include the State of North Carolina (under

   its NAIC Number 20338); and the Defendant, Palomar Insurance Holdings, Inc., is an

   insurance holding company and corporation organized and existing under the laws of the

   State of Delaware, also with its principal office in La Jolla, California, with PalomaN

   Specialty Insunance Company as its wholly owned operating subsidiary.

3. PalomaN Specialty Insurance Company is — by vii-tue of the aforesaid common ownership

   — so inextricably intertwined with Palomar Insurance Holdings, Inc., as to be in no fashion

   "independent" from said holding company, but rather — as a wholly owned affiliate — in a

   de facto, bilateral principal/agent relationship with Palomar Insurance Holdings, Inc., so

   that all contracts and other acts and omissions and policies and practices and all knowledge

   of Palomar Specialty Insurance Con2pany are imputed to Paloman Insurance Holdings,

   Inc., under a theory of Nespondeat superioN, and likewise all acts and omissions and policies

   and practices and all knowledge of Palomar Insurance Holdings, Inc, are imputed to

   PalomaN Specialty Insurance Company, and each is otherwise vicariously liable for all acts,

   omission, and other conduct of the other at issue herein (the aforesaid Defendants, Palomar

   Specialty Insurance Company and Palomar InsuNance Holdings, Inc., shall hence be

   hereinafter sometimes collectively referred to as simply "the INSURER/DEFENDANTS"

   and/or "Palomar")

4. In registering Palomar Specialty Insurance Company with the North Carolina Department

   of Insurance as an authorized and admitted fiNe and casualty insurance company, the

   INSURER/DEFENDANTS, Palomar, purposely availed themselves of and submitted

   themselves and the consequences of their contacts, contracts and other actions in North

                                                                                              2
      Case 7:20-cv-00002-FL Document 1-3 Filed 01/08/20 Page 2 of 14
   Carolina to the laws and other benefits of the State of North Carolina and otherwise

   established and maintained — and still maintain — sufficient minimum contacts with the

   State of North Carolina to satisfy the North Carolina long-arm statute and other such due

   process requirements requisite to both being called to answer and otherwise be subject to

   the jurisdiction of North Carolina's State Couits with regard to property insurance policies

   (to include the contract of insurance at issue herein, as discussed more fiilly, infNa) sold

   and/or otherwise issued by the INSURER/DEFENDANTS, PalonzaY, in the State of North

   Carolina.

5. This matter arises from insurance claims rightfully made by Comfort Suites, and

   wrongfully denied by Palomar, pertaining to Comfort Suites' hotel, in the City of

   Wilmington, in the County of New Hanover, in the State of North Carolina.

6. Hence, this Court has jurisdiction over the parties and the subject matter of this claim; and

   venue in New Hanover County is proper.

                               FACTUAL ALLEGATIONS:

                                       Summation:

7. As aforesaid, this matter arises from insurance claims made by Comfort Suites with

   Palonzar, pertaining to their hotel (hereinafter, the "Subject Hotel") in Wilmington, North

   Carolina. The Subject Hotel and its contents — duly instired by Conzfort Suites with

   Palo»zar (at all times relevant herein) — were damaged and destroyed by Hurricane

   Florence, occui-ring on and around September 14, 2018, which caused a catastrophic, hotel-

   wide design perfornaance failure of each and all of its rooms' and myriad other exterior

   windows (due to sustained exposure to wind pressures near, at or exceeding the window

   units' structural design capability) during Hurricane Florence, with the resultant wind-

   created-openings (between the two windows of each window assembly) thereby causing



                                                                                              3
       Case 7:20-cv-00002-FL Document 1-3 Filed 01/08/20 Page 3 of 14
   massive water-intrusion into, and resultant water damage to, the Subject Hotel's interior

   and contents.

8. A substantial amount of ComfoNt Suites' insurance claims for damages to their Subject

   Hotel (and its contents) arising from Hurricane Florence have been wrongfully denied by

   Palomar, with Palomar disputing the repair cost of such damages and/or relying upon a

   so-called "wind-driven-rain" policy sublimit of $100,000.00.

                                         Background:

9. The above-referenced Subject Hotel is/was — prior to Hurricane Florence — a three-story,

   73-unit hotel, located at 4721 Market Street in Wilmington, North Carolina.

                                        Insurance:

10.At the time -of Hurricane Florence, Comfort Suites had the Subject Hotel insured — as

   aforesaid — with Palomar.

11.The operative policy of insurance (hereinafter, the "Subject Policy" — a certified copy of

   which is appended hereto as "Exhibit A") was assigned the Palomar Policy Number PAR-

   XX-XXXXXXX-00, and effective August 15, 2018 to August 15, 2019. The "BUILDING AND

   PERSONAL PROPERTY COVERAGE FORM" of the Subject Policy bears Insurance

   Services Office, Inc. ("ISO") form policy number CP 0010 10 12, and includes and appends

   various endorsements and other attachments, to include a"WIND DRIVEN RAIN

   ENDORSEMENT," numbered PSIC-WDR.

                                 Hurricane Florence:

12.As aforesaid, the Stibject Hotel and its contents were severely damaged by Hurricane

   Florence, which occurred on and around September 14, 2018, with its severe winds causing

   a catastrophic, hotel-wide design perfoNmance failure of each and all of its guest rooms'

   and myriad other exterior windows (due to sustained exposure to wind pressures near or at

   or exceeding the window units' structural design capability), with the resultant wind-

                                                                                           4
      Case 7:20-cv-00002-FL Document 1-3 Filed 01/08/20 Page 4 of 14
   created-openings (between the two windows of each window assembly) thereby causing

   massive water-intrusion into, and resultant water damage to, the Subject Hotel's interior

   and contents.

13. More specifically, Comfort Suites' retained mechanical engineer, Stephen E. Stone, PE (a

   nationally-preeminent forensic engineer in the fields of inechanical engineering and

   failure-analysis) concludes:

   • "The [Subject Hotel] experienced significant water damage as aresult of
     exposure to Hurricane Florence. The manager on duty observed
     significant water ingress tluough the windows of the dainaged rooms
     coincident with pealc wind exposure as the storm passed... Discussion
     by phone with Ms. Beth Bratz, manager on duty during the storm,
     established the following significant information:

       •   The loss structure was occupied by staff and residents during the
           loss. The structure had been secured in advance of the storm, and
           attempts were made during the storin to inspect for and minimize
           water damage where possible.

       •   Water ingress was observed tlu•ough multiple locations on the
           window units within the damaged rooms. In some instances, water
           was observed blowing in through the vertical gap created between
           the fixed and operating sashes of the horizontal sliding windows with
           wind driven bowing or deflection. In other instatices, water was
           observed overflowing the interior edge of the stepped si1L

   •   Discussion with Mr. Clint Avery, maintenance mechanic, 5 Deceinber
       2018 established that there was not a histoiy of reported window leakage
       prior to the loss associated with Hurricane Florence.

   •   Review of available architectural drawings for the loss structure retained
       on site confirmed that the basic design wind velocity specified was 110
       MPH. ... Research of New Hanover County propei-ty records established
       that the loss structure was built in 2001. Research of the applicable
       building code at the time the loss structure was built established that
       the basic design wind velocity was 110 MPH.

   •   Research of weather data for Wihniiigton NC available on line tlirough
       theNational Hurricane Center and weatherunderground.com established
       that the loss structure was exposed to approximate maxiinum sustained
       winds of 90 MPH, maximum gusts up to 105 MPH, and minimum
       ambient pressure of 954 milli-bar (13.84 PSI) during Hurricane
       Florence.
                                                                                          5
       Case 7:20-cv-00002-FL Document 1-3 Filed 01/08/20 Page 5 of 14
         FINDINGS

• Nondestructive inspection of the windows and loss structure on 2 and 5
  December 2018 revealed the following significant findings and
  observations:

   • Unoccupied rooms were made available for inspection. Room
     numbers 111 , 115 , 302 and 305 were inspected on 2 December
     2018. Room numbers 101, 305 and 308 were inspected on 5
     December 2018.

   • Each room inspected contained two identical aluminum horizontal
     single slider windows, comprised of one fixed and one operating
     sash. Each sash contained a double-glazed insulated glass unit (IGU)
     retained within the frame by interior snap-on-type extruded vinyl
     glazing bead. The nominal overall width and height of the windows
     was measured to be 72 by 56 inches respectively. Significant
     identifiers observed on the windows were recorded as follows :
     "GA" embossed on the cover of the window lock mechanism,
     "ALI® ASTM E774 CLASS A GA-1 SG" embossed on the IGU
     aluminum spacer and " AAMA CERTIFICATION PROGRAM",
     "MFR: GA-1 ", "SERIES: 2800", "TYPE: HORIZ SLIDER" printed
     on the Quality Control & Testing sticker affixed to the surface of
     the upper interior frame of the fixed sash on several windows.

   • Varying degrees of water damage attributable to water leakage
     through the windows was observed within the rooms inspected.
     The more significant damage observed was comprised of visible
     staining and blistering of paint on the adjacent drywall , localized
     softening or degradation of drywall material, and staining and
     accumulation of debris within the sill operating track and weather
     seal near the bottom of the sash. The features and characteristics
     of the water damage patterns evident were visually consistent in
     appearance with water ingress and accumulation between the
     fixed and operating sash, overflowing the interior edge of the
     stepped sill.

   • The operable sash within each window inspected was lightly
     manipulated by hand to assess lateral and axial (perpendicular to
     track) movement for' actuating force and excessive play
     respectively. The variations in lateral and axial movements
     observed were generally consistent uwith the acctimulation in track
     debris and age of the windows respectively, with no significant
     anomalies relevant to the reported leakage observed.

   • Application of light hand pressure to the exterior surface of the

                                                                            C
  Case 7:20-cv-00002-FL Document 1-3 Filed 01/08/20 Page 6 of 14
        glazing/IOU of the windows inspected revealed significant
        variations in inward deflection. In the majority of cases, deflections
        were sufficient to overcome the effectiveness of the weather seal,
        creating physical clearance and the potential for water ingress.
        Inspection of the windows exhibiting the most significant deflections
        revealed that one or more of the interior snap- on-type extruded vinyl
        glazing beads retaining the panel within the sash were compromise
        d. The comproinised glazing beads observed were pai-fially
        dislodged from the vertical frame members in several windows, and
        completely missing froin one window inspected. The comproinised
        glazing beads observed were visually consistent in appearance with
        reaction of significant wind driven deflection of the glazing/IGU due
        to exposure to wind pressures at or near window design strength
        inaximum capability.

    •   Research of the manufacture' s code and identifiers recorded
        established the windows to be series 2800 High Performance
        Horizontal Slider units manufactured by General AluminumTM of
        Dallas Texas. General Aluminum is now a subsidiary of MI
        Windows and Doors.

          CONCLUSIONS

•   In my opinion, the reported water leakage through the windows during
    Hurricane Florence occurred due ,to a design performance failure that
    resulted from sustained exposure to wind pressures at or near the
    window unit structural design capability during the storm. The elevated
    wind pressures acting on the glazing/IOU dislodged localized spans of
    the interior snap-on-type extruded vinyl glazing bead retaining the IGU
    within the sash frames, and created glazing panel deflections and
    clearances within the unit that exceeded the window design performance
    capability allowing water ingression to occur. The rate of ingress and
    accumulation of water into the sill exceeded the drainage capability of
    the sill weeps, causing water to overflow the stepped sill interior edge.
    This conclusion is supported by the following findings and observations:
    1) the observations of the manager on duty during the storm of water
    ingress between the fixed andoperating sash and overflowing the interior
    edge of the stepped sill, coincident with peak winds and inward panel
    deflections 2) the features and characteristics of the water .damage
    patterns evident visually consistent in appearance with water ingress and
    accumulation between the fixed and operating sash and overflowing the
    interior edge of the stepped sill 3) the observations of interior snap-on-
    type extruded vinyl glazing bead retaining the panel within the sash to
    be compromised on multiple windows inspected, indicative of exposure
    to elevated wind pressure at or near structural design limit capability 4)
    storm data obtained for the Wilmington NC area established that the loss
    structure was likely exposed to approxiinate maximum sustained winds
    of 90 MPH, maximum gusts up to 105 MPH , and minimum ambient
                                                                                 7
    Case 7:20-cv-00002-FL Document 1-3 Filed 01/08/20 Page 7 of 14
       pressure of 954 milli-bar (13.84 PSI) 5) research of applicable building
       code at the time of construction and review of the available architectural
       drawings for the loss structure established the basic design wind velocity
       specified was 110 MPH and 6) the lack of histoiy of reported window
       leakage prior to the loss associated with Hurricane Florence."

14. Per public weather data, Hurricane Florence was accompanied by a deluge of wind-driven

   rain (likely in excess of three feet, in the area surrounding the Subject I4otel); and so, once

   the winds of Hurricane Florence created the above-described glazing/sealing damage to the

   Subject Hotel's windows, the amount of water thereby perinitted to access and damage the

   interior of the Subject Hotel was massive indeed.

                                   The Subject Claim:

15.In the aftermath of Hurricane Florence, Comfort Suites retained Universal Loss

   Consultants, LLC, and its principal, Gregory Webb ("ULC" and "Webb"), to act as its

   licensed North Carolina public adjuster on its insurance claims with Palomar arising from

   Hurricane Florence.

16. Webb and ULC have since — after several walkthroughs with various of Palomar's

   adjusters and building consultants, during which the massive scope of water-damage was

   unequivocally acknowledged by all — tendered to Palomar detailed, line-item-by-line-item

   Xactimate takeoff/estimates, assessing the total "replacement cost" ("RCV") to repair the

   damages to Comfort Suites' Subject Hotel resulting from Hurricane Florence at some

   $1,500,000.00.

                         Wrongful Denial of the Subject Claim:

17. Palomar's current claims representative on the Subject Claiin, Brian King, has adjusted

   and otherwise concluded that the Subject Hotel's Hurricane Florence damages will require

   far less repair costs than claimed by the Insured, and further contends that Palomar's

   $100,000.00 cap (or sublimit) on wind-driven-rain applies to aiid limits Comfort Suites'

   interior damage claim to only $100,000.00.
                                                                                                9
      Case 7:20-cv-00002-FL Document 1-3 Filed 01/08/20 Page 8 of 14
18. The operative policy's wind-driven rain language reads, in pertinent part, as follows: "[the

    Wind-Driven-Rain endorseinent and sublimit] apply unless, "[t]he building or structure

   first sustains damage by a Covered Cause of Loss to its roof or walls tlirough which the

   rain... enters..." (See operative policy, CP 10 30 10 12, at its page 6 of 10, C. Limitations,

    l.c. (1).... and, obviously, windows constitute a covered part of an insured structure's

   building-envelope/exterior-walls).

19. The North Carolina Court of Appeals has ruled (entirely consistently with the above-quoted

   endorseinent language) that "[w]ind-rlriven rain damage results solely from water being

   blown t/irouglz pre-existing openings in tlie building. Wrater damage resulting... from

   wzzter enteYinQ a building due to openinjzs created by tlze storm is typically coverezl tcnrler

   move trarlitional insurance policies anrl coverccae does not reguire wind-driven rain

   insurance. On Trading Corp. v. N.C. Ins. Underwriting Ass'n, No. COA08-669, 2009 N.C.

   App. LEXIS 296, at'`5 (Ct. App. Apr. 7, 2009).

20. Mr. Stone's above-stated conclusions of wind-driven-raiii notwithstanding, Mr. King and

   Palomar have elected to wrongfully rely upon the Subject Policy's inapplicable wind-

   driven-rain sublimit, and thus cap the INSURED/PLAINTIFF's Subject Claim for interior

   water damages at $100,000.00.

21. Even were the subject wind-driven-rain endorsement capable of an interpretation

   supporting its application to the Subject Claim (which it is not), "insurance policies aNe

   contracts of adhesion, and any ambiQuity is to be construed strictly in favor of tlze insured

   and aazcinst tlze insurer," NC Farm Bureau v. Stox, (1992) 330 N.C. 697, and lineage.

22. When an insurance company, in drafting its policy of insurance, uses a'sli er ' word...

   it is not the funetion of tlze court to spz-inkle sand ccUon tlze ice by stYict construction of

   tlze term... If, in the application of this principle of construction, the limits of coverage

   slide aci°oss the slippery area and the company falls into a coverage somewhat more

                                                                                                9
       Case 7:20-cv-00002-FL Document 1-3 Filed 01/08/20 Page 9 of 14
    extensive than it contemplated, the fault lies in its own selection of the words by which it

   chose to be bound... In the construction of contracts, even moNe than in the constrccction

   of stcztutes, words wlaicla are used in common, daily, nonteclanical speech, should, in tlze

   absence of evidence of a contrary intent, be qiven tlze mercning whiclz tlzey have for

   laymen in such tlaily tcsage, ratlher tlzan a restrictive meaning wlzich tlaey may have

   acctuiNed in leaal ctsage... (emphasis added) Grant v. Emmco Ins. Co., 295 N.C. 39, 42-43

   (N.C. 1978)

23. In closing the factual narrative component of this Complaint, it is noted that Comfort Suites

   has not yet completed or submitted their Contents/Personal Property or Loss-of-Income

   claiins with Palomar. However, Palomar has made clear that both these components of

   Comfort Suites'Subj ect Claim are likewise subject to Palomar's asserted wind-driven-rain

   sublimit; and so, Palomar has breached the Subject Policy with regard to both these facets

   of the Subject Claim as well, and both are likewise ripe for adjudication and the judicial

   remedies of specific performance and declaratory relief, per the INSURED/PLAINTIFF's

   prayer in the Complaint at Bar.

                       PLAINTIFF'S FIRST CAUSE OF ACTION
                         (BREACH OF POLICY/CONTRACT)

24. The INSUR.ED/PLAINTIFF hereby realleges and incoiporates by this reference as if fitlly

   set forth herein each and every allegation contained in the preceding paragraphs of this

   Complaint.

25. The INSURER/DEFENDANTS, Palomar, are contractually obligated to provide the

   Plaintiff with full coverage and reimbursemeiit under the Subject Policy for their losses

   resulting from Hurricane Florence.




                                                                                              10
      Case 7:20-cv-00002-FL Document 1-3 Filed 01/08/20 Page 10 of 14
26. The INSURER/DEFENDANTS, Palomar, have, at all times relevant herein, refused to

    provide full coverage and reimbursement to the Insured, Comfort Suites, under the Subject

    Policy, for their losses resulting from Hurricane Florence.

27. The INSURERIDEFENDANTS, Palonzar, are hence in material breach of the Subject

   Policy and have otherwise materially breached their contractual obligations to the Insured,

    Comfort Suites.

28. As a direct and proximate result of the above-referenced breach of policy by the

   INSURER/DEFENDANTS, Palomar, the Plaintiff has been deprived of much of the

   monies due it for the damages to the Subject Hotel and the contents of the Subject Hotel,

   and has suffered additional compensatory and other consequential damages, all to the

   Plaintiff's damages in an amount in excess of the $25,000.00 jurisdictional minimum of

   this Court, plus interest from the date of breach.

                      PLAINTIFF'S SECOND CAUSE OF ACTION
                                    (BAD FAITH)

29. The INSURED/PLAINTIFF hereby realleges and incoi-porates by this reference as if fully

   set forth herein each and every allegation contained in the preceding paragraphs of this

   Complaint.

30. Palomar and its agents and employees have a statutory and common law duty of good faith

   and fair dealing to their insured.

31. This good faith duty includes, among other things, the duty to process claims submitted by

   the INSURED/PLAINTIFF under the Subject Policy in good faith, to evaluate coverage

   issues and policy exclusions regarding the Subject Policy in good faith and otherwise in a

   reasonable fashion and in compliance with contractual, statutoiy and common law, and the

   duty to refrain from, among other conduct, the following:

       •   not attempting in good faith to effectuate prompt, fair and equitable settlements
           of claiins in which liability has become reasonably clear.

                                                                                           11
       Case 7:20-cv-00002-FL Document 1-3 Filed 01/08/20 Page 11 of 14
32. The above-alleged conduct of the INSURER/DEFENDANTS was in breach of their duty

   of good faith and fair dealing under the Subj ect Policy and Noi-th Carolina law, and, in fact,

    constittites per se willful and iiitentional bad faith breaches of its covenants of good faith

   and fair dealing to the INSURED/PLAINTIFF, as it was an abuse of the power and

   authority which accompanied the INSURER/DEFENDANTS' superior bargaining

   position — relative to their insured — in the claim context, and is tantamount to outrageous

   conduct reflecting a reckless and wanton disregard of the INSURED/PLAINTIFF's rights

   under the Subject Policy and the detrimental financial consequences to the

   INSURED/PLAINTIFF resulting therefrom.

33. In point of fact, the INSURER/DEFENDANTS, Palomar's insistence upon asserting their

   "wind-driven-rain" sublimit — as a cudgel with which to deny substantial amounts of the

   damages to Comfort Suites' Subject Hotel resulting from Hurricane Florence — is so devoid

   of factual or legal merit as to be patently unreasonable, to shock and offend the conscience,

   and to otherwise constitute malicious, willful and deliberate disregard of Comfort Suites'

   rights to good faith and fair dealing, as Palomar policy-holders.

34. The Plaintiff has been deprived of much of the monies due it for the loss of the Subject

   Hotel and the contents of the Subject Hotel, and has suffered additional compensatory and

   other consequential damages, all to the Plaintiff's damages in an amount in excess of the

   $25,000.00 jurisdictioiial minimum of this Court, plus interest from the date of breach.

35. Further, the INSURER/DEFENDANTS' above-alleged conduct was carried out in

   conscious disregard of the veritable certainty that such conduct would result in injury to

   the INSURED/PLAINTIFF, and with conscious disregard of the INSURED/PLAINTIFF's

   rights.




                                                                                               12
      Case 7:20-cv-00002-FL Document 1-3 Filed 01/08/20 Page 12 of 14
36. This conduct was on all occasions either directly engaged in or affirmed or ratified by the

    INSURER/DEFENDANTS' executive officers and/or directors, with full knowledge of the

    facts, and after a considerable lapse of time for investigation and reflection.

37. As a direct and proximate result of the above-referenced bad faith conduct by the

    INSURER/DEFENDANTS, Palomar, the Plaintiff has been deprived of much of the

    monies due it for the loss of the Subject Hotel and the contents of the Subject Hotel, and

    has suffered additional compensatory and other consequential damages, all to the

    Plaintiff s damages in an amount in excess of the $25,000.00 jurisdictional minimum of

    this Court, plus interest from the date of breach.

38. The INSURED/PLAINTIFF is also entitled to punitive damages.

               PLAINTIFFS' REQUEST FOR DECLARATORY RELIEF

39. Section 1-253 of the North Carolina General Statutes provides, in pertinent part: "Courts

    of record within their respective jurisdictions shall have power to declare rights, status, and

    other legal relations, whether or not further relief is or could be claimed. No action or

   proceeding shall be open to objection on the ground that a declaratory judgment or decree

   is prayed for. The declaration may be either affirrnative or iiegative in form and effect; and

   such declarations shall have the force and effect of a final judgment or decree."

40. Section 1-254 of the North Carolina General Statutes continues, in pertinent part: "Any

   person... whose rights, status or other legal relations are affected by a... contract... may

   have determined any question of construction or validity arising under the... contract...

   and obtain a declaration of rights, status, or other legal relations thereunder.

41. Needless to say, the Plaintiff's "rights, status and other legal relations" with regard to the

   Subject Policy are "affected by" the above-referenced wind-driven-rain sublimit/cap and

   request is tlius respectfully made that the Court construct and determine the validity of said



                                                                                                13
      Case 7:20-cv-00002-FL Document 1-3 Filed 01/08/20 Page 13 of 14
       wind-driven-rain sublimit/cap and instruct the parties hereto that the wind-driven-rain

       sublimit/cap has no application to the facts at Bar.

WHEREFORE, the INSURED/PLAINTIFF prays judgment as follows:

                For a trial by jury;

       2.       For a declaratory ruling — pursuant to Rule 57 of the North Carolina Rules of Civil

                Procedure, et seq. — that PalomaY's asserted wind-driven-rain sublimit/cap has no

                application to the facts at Bar;

                That Palomar thus be ordered to specifically perform its full coverage duties under

                the Subject Policy, by paying all covered aspects of the INSURED/PLAINTIFF's

                claimed damages arising and proximately resulting fi•om Hurricane Florence;

       4.       For all of their contractual and other incidental and consequential compensatory

                damages in an amount according to proof;

                For punitive damages in an amount according to proof;

       6.       For attorney's fees and costs of suit incurred herein, according to proof;

       7.       For interest according to proof; and

                For all such other and further relief as the Court may deem just and proper.

Respectfully submitted, this the 5t" day of December, 2019.

The Law Office of 1Vlichael Davenport, P.C.



                                                                       ~
Michael S. Davenport                       \           Gregor R. Simons
State Bar No.: 23956                                   State Bar No.: 52531
Attorney for the Plaintiff                             Attorney for the Plaintiff
2505 South College Road                                2505 South College Road
 Wilmington, North Carolina 28412                      Wilmington, North Carolina 28412
Phone: 910-362-9500                                    Phone: (910) 798-5900
Fax: 910-799-8496                                      Fax: (910) 799-8496
Email: msd(a)~mdavenportlaw.com                        Email: Greg~(~
                                                                   a,overholtlaw.com
1-ittp://www.mdavenportlaw.com


                                                                                                14
            Case 7:20-cv-00002-FL Document 1-3 Filed 01/08/20 Page 14 of 14
